Citation Nr: 1443038	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  13-14 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Waco, Texas


THE ISSUES

Entitlement to service connection for Parkinson's disease, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel
INTRODUCTION

The Veteran had active military service from February 1951 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.

In August 2014, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Veteran originally filed service connection claims for Parkinson's disease, heart disease, and prostate cancer, and they were denied in the April 2011 rating decision.  The Veteran then filed a notice of disagreement for all three issues and a statement of the case including the aforementioned three issues followed.  Subsequently, the Veteran limited his substantive appeal to the issue of service connection for Parkinson's disease; the VA Form 9 did not include the issues of service connection for heart disease and prostate cancer.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran has a confirmed clinical diagnosis of Parkinson's disease.

2.  Affording the Veteran the benefit of the doubt, he had exposure to herbicides in service.

3.  His Parkinson's disease is related to exposure to herbicides service.



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for Parkinson's disease have been met.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed regarding the duties to notify and assist, such error was harmless and will not be discussed.

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247 (1999). For chronic diseases listed in 38 C.F.R. § 3.309(a), including paralysis agitans and cardiovascular disease, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases, including paralysis agitans and cardiovascular disease, that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

Service connection may be granted-on a direct basis-for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  § 3.303(d).  

In addition, under § 3.307 (a)(6), a veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents (e.g. Agent Orange) unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).  When such a veteran contracts a disease associated with exposure to herbicides under § 3.309(e), including Parkinson's disease and ischemic heart disease, that becomes manifest to a compensable degree within the time period specified in § 3.307(a)(6)(ii), the disease will be presumptively considered to have been incurred in service, even though there is no evidence of it during service.  Notwithstanding presumptive service connection, a veteran may also pursue a claim based on actual exposure to herbicides while in service.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of a disability or symptoms of a disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

In making these determinations, the Board has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  And, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  Although all the evidence has been reviewed in this case, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Here, the Veteran argues that he has Parkinson's disease as a result of herbicide exposure in service, and claims service connection is warranted.  He states that he was stationed in Ubon, Thailand, and, as a flight line supervisor, he was present in the flight line area and in the area of a gate where herbicides where allegedly sprayed.  See August 2014 hearing transcript; March 2013 and May 2011 statements from the Veteran.  The Veteran also contends that he set foot in Vietnam several times on layovers to and from other military locations.  See March 2014 and March 2012 statements from the Veteran.

The record reflects that the Veteran has Parkinson's disease.  

Service treatment records are silent for diagnoses or treatment for this condition, and the Veteran's entrance and separation examinations do not reflect pertinent problems.  Furthermore, the Veteran has indicated that he was first diagnosed with Parkinson's disease in 2000, see August 2014 hearing transcript, or 2004, see March 2010 statement from the Veteran.  

Turning to exposure to herbicides as a basis for the claims, apart from claiming that he set foot in Vietnam sporadically and briefly, the Veteran also claims that he was exposed to herbicides while stationed in Ubon, Thailand.  Recent findings indicate that herbicides were also used in Thailand.  In May 2010, VA published a "Compensation & Pension (C&P) Service Bulletin" which establishes "New Procedures for Claims Based on Herbicide Exposure in Thailand and Korea."  In explaining the need for the new procedures, the bulletin noted that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  VA determined that a special consideration of herbicide exposure on a facts found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  It was noted that the majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  It was also noted that "if a US Air Force Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicides exposure should be acknowledged on a facts found or direct basis.  This applies only during the Vietnam era, from February 28, 1961 to May 7, 1975."  May 2010 C&P Service Bulletin;  see also VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C. 

While the Veteran's MOS was not that of a security officer, the Board finds that his DD214 reflecting service at Ubon, his sworn testimony, and a March 2013 statement indicating that he would come through the base's perimeter twice a day, provide credible evidence of service near the perimeter of Ubon air base.  Viewing the evidence of record in a light most favorable to the Veteran, the Board finds that this evidence is at least in relative equipoise regarding the Veteran's exposure to herbicide agents in Ubon, Thailand.  

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that it is likely that herbicide exposure occurred, and service connection for Parkinson's disease is therefore warranted.  38 C.F.R. § 3.307(a)(6)(iii), 3.309(e); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  See also May 2010 C&P Service Bulletin; VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.


ORDER

Service connection for Parkinson's disease is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


